 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDBraniff Airways Federal Credit Union and Airline,Aerospace and Allied Employees Local Union No.19,' affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 16-CA-3913March 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 25, 1970, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Therafter, the Respondent filed exception to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Braniff Airways FederalCreditUnion,Dallas,Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'In footnote24 of the TrialExaminer'sDecision,substitute"20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENEF. FREY,Trial Examiner-The issues in this case,which was tried before me on June 16 and 17 andJuly 21,1970, at Dallas,Texas,with all parties appearing bycounsel,are whether Respondent,Braniff Airways FederalCredit Union, interrogated and threatened reprisals againstemployees, and discharged one, because of their activitieson behalf of Airline, Aerospace and Allied EmployeesLocal Union No. 19, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended 29 U.S.C.Sec. 151,et seq(herein called the Act). The issues arise on acomplaint issued April 30, 1970, by General Counsel of theBoard through the Board's Regional Director for Region16,1 and answer of Respondent admitting jurisdiction butdenying the commission of any unfair labor practices. Atclose of the testimony all parties waived oral arguments butwritten briefs filed by all parties have been carefullyconsidered in preparation of this Decision.Upon the entire record in this case, including myobservation of the witnesses and their demeanor on thestand, I make the following:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESSAND STATUS OF THEUNIONRespondent is a District of Columbia corporation and afederally chartered credit union, with its principal office inDallas,Texas,where it is engaged in the business ofhandling savings of and making loans to its members, allemployees of Braniff Airways. In the 12 months beforeissuance of the complaint, Respondent derived income inthe course of its business aforesaid in excess of 50,000 frominvestments made in States other than Texas. Respondentadmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Background FactsLate in 1969, employees of Respondent learned thatemployees of Braniff Airways would be receiving wageraises as a result of negotiations of a contract between thatEmployer and the Union, and in discussions of their ownbenefitsand working conditions, some employees ofRespondent,particularly JuanitaC.Kemp, a senioremployee in the office, felt that it would help the employeesget raises and also retirement benefits (which they did notthen have) if they were covered under the Braniff Airwayscontract or one like it; Kemp expressed these views to atleast four other employees.2 After sounding out these andother employees about affiliation with the Union, Kempearly in January 1970, secured authorization cards from theUnion. She signed one January 5 and mailed others to 8 ofthe 12 employees of Respondent on January 15, togetherwith Board literature explaining the rights of employees toorganize under the Act. Several employees returned signedcards which she sent to the Union with her own card. OnThe complaintissued after Board investigationof a charge filedMarch18, 1970, by the Union2Elizabeth Tanner, Charlene Whitehead,PatriciaGoodrich and KimMason189 NLRB No. 50 BRANIFF AIRWAYS FEDERAL CREDIT UNION283February 13, 1970, the Union formally demanded thatRespondent recognize it as the majority representative ofthe employees, offering to prove majority status through ashow of cards. On March 4, 1970, the Union filed with theBoard a petition for certification as such representativeafter an election. The election was held on April 22, 1970.B.Alleged Coercion of EmployeesAs General Counsel claims that Respondent coercedemployees in February and April 1970, through remarks ofits assistant manager, Bob G. Newby, whose supervisorystatus is contested, that issue is considered first.Newby was hired by the Board of Directors ofRespondent in February 1969 with the title of assistantmanager. His starting salary was $775 a month, substantiallybelow Manager Burton C. Eubanks', almost $200 a monthabove the pay of the most senior workers in the office.When he quit in April 1970, Newby was getting $925 amonth, compared to $1,200 a month paid to Eubanks, andabout $ 600 a month paid to Kemp, one of the highest-paidemployees in the office. He was hired mainly to take someof the more time consuming functions of the office offEubank's shoulders, with the idea that if he provedqualified he would develop into "an important person inthe office," as Eubanks put it. From the outset he took overfrom Eubanks all collection work, which involved exitinterviews with terminated Braniff employees to work outmethods of payment of outstanding loans from Respon-dent, and also the initiation and supervision of repossessionofautomobiles,with repair and resale thereof, ondelinquent accounts.He handled all banking chores,delivery of records of transactions to the service computercompany which handled Respondent's records, andprocurement of printing supplies. In the office operations,he in the early months merely passed on to other employeesdecisions of Eubanks on their transfer to other duties andother changes in their work and working conditions, andplayed only a routine part in the hiring process, by givingemployment applications to applicants and checking themfor completeness, before the applicant was fully inter-viewed and hired or rejected by Eubanks. However, in theyear before he left, Newby had handled the entire interviewand hiring of several employees in the temporary absenceof Eubanks, and in all other cases Eubanks made the hiringdecision only after consultation with Newby and acting ontheir joint opinions of the applicant. Eubanks alsoconsulted with Newby constantly about office operations.When Kemp was discharged as noted hereafter, Eubanksdiscussed the circumstances and his decision on it withNewby beforehand. After several new employees werehired in late 1969 and early 1970, they brought theirproblems to Newby, not Eubanks, for solution, and in thesame period Newby several times changed the lunch and"break" schedules of the whole office staff by means ofmemos initialled by him. While Eubanks always handled allof the vital operations entailing disbursal or expenditure offunds, on occasion Newby examined and approved loanapplications at the request of loan counselors in the absenceofEubanks.While the employees were never formallynotified of Newby's exact duties, Eubanks had introducedhim to all as the assistant manager, and in view of credibletestimony of Eubanks and Kemp that after Eubanksbecame general manager he concentrated his efforts onpromotional work to build up the membership and assets ofRespondent, and preferred not to get involved in the detailsof daily operation of the office and left that to others, I amsatisfied that he allowed Newby to transmit to employeeshis decisions on transfers and changes of their duties andother working conditions in such manner that they hadreason to believe he was giving these orders as a member ofmanagement. In addition, while Newby was never formallyand openly designated as being in charge of the office whenEubanks was absent, on such occasions persons visiting theoffice to confer with Eubanks about the credit union wouldconfer with Newby.3 All of these facts also indicate thatNewby was being trained to act for Eubanks in his absenceand to take over his general functions if anything happenedtoEubanks, and in the course of such training wasexercising some of the apparent supervisory functionswhich he might have to exercise if he took Eubank's place.Hence, I find that Newby exercised authority to hire someemployees, had power to make effective recommendationson hire of others, and apparent authority to transferemployees and change their duties and other workingconditions, which are indicia of supervisory status withinthe meaning of the Act. I find that Newby was a supervisorwithin the meaning of Section 2(11) of the Act, for whoseconduct Respondent is responsible.4On an occasion in the latter part of January 1970,employee Klementine Mason had a private conversationwith Newby over coffee in the Braniff cafeteria, in whichNewby asked her "what was all the mess going on in there."She said she did not know what he meant, and he replied "itisthe union mess." She said she knew nothing aboutunions, and had not talked to anyone about them. Newbysaid that if the workers "went union," they would "loseyour democratic voice" and would not have their presentprivileges such as time off. About a week later in a similartalk in the same place, Newby asked her some questionsabout her pay and whether another worker had told herthather pay was less than the starting pay of newemployees. Mason, who had worked there 4 years, said thatshe had been told that. He replied he had been trying to getMason's pay scale changed, but that if the workers joinedthe Union, management could not help the workers withtheir office problems, and their privileges would stop, andthat a union would not be good in the credit union, wouldnot work there.5On or about April 10, 1970, Newby took Karen Brown, arecently hired employee, into the cafeteria for coffee duringworktime, and asked her if she had heard much talk aboutunions in the office. She said it was the main topic ofconversation in the office lately. He said he did not thinkthey had to worry whether the Union got in or not, as he felt3 I find the above facts from credited testimony of various witnesses of811,Augusta Chemical Co,124 NLRB 1021, 1023General Counsel, and admissions of Eubanks Testimony of the latter in5 1 find the above facts from uncontradicted testimony of Masonconflict therewith is not creditedNewby did not testify4LawsonMilk Co,142 NLRB 916,Elliott-Williams Co,143 NLRB 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe vote would be stronglyagainst it.She disagreed, sayingthat from what she had heard it would be a close vote. Hesaid he did not see where she got the idea, saying "the way Isee it, it will be 7 against and 3 for it," and he named theworkers, including Brown, whom he thought would beagainstthe Union, and named those he thought favored itHe said he was unsure of one person who might benonunion, was worried that the girl might change and votefor the Union, and he said he did not want Brown to go tolunch or coffee with Whitehead, who was one of the mainunionadherents, as he feared the latter might influenceBrown's vote. He also said it made no difference to himwhether the credit union went union or not, as he would notbe there .r,On an unidentified date early in February, after Oleta F.Kimble received a union card in the mail from Kemp, shetold Newby about the card. He asked if the letter in which itcame had an address on it, and she said it was from KempHe said he was not sure why other employees wanted aunion, and asked if she knew who favored it. She repliedshe was not sure, but that she did not want it.7As Newby made his remarks to Mason after invitationsto drink coffee during working hours, not at lunch orduring regular coffee "breaks" it is clear his remarks weremore than casual conversation but were well calculated toimpressMason, hence his clear threats of loss of presentbenefits and privileges if the workers chose the Union werecoercive and violated Section 8(a)(1) of the Act. His laterremarks to Brown under similar circumstances werelikewise far from casual but clearly coercive in hisinterrogation of her about union talk. The same is true ofhis interrogation of Kimble about Kemp's union activityand the union sentiments of other employees. His remarksalso clearly reveal Respondent's union animus, and hisstatements to Brown show that Respondent was watchingclosely the attitude of the employees about the Union.The Discharge of KempJuanita C. Kemp had been employed by Respondent forover 15 years before her discharge on January 12, 1970. Inthat period she worked in everyjob in the credit union, andat discharge was the senior employee with the greatestoverall knowledge and experience in all phases of itsoperation.When R. D. Rice was manager of the creditunion prior to Eubanks, Kemp was office manager underhim for about 2 years, and when he died at the end of 1964,the directors of Respondent made Kemp acting managerwith an increase in salary for 2 months, until Eubanks washired in March 1965; after he came in, the board continuedto pay Kemp 50 a month above her regular salary as officemanager for about 6 weeks as additional compensation forassisting Eubanks in becoming familiar with the operation.Under Eubanks, she continued as office manager andassistant treasurer and also did loan counseling and kept allof Respondent's books.Eubanks testified, and Respondent argues, that Kempwas discharged because of a "personality conflict" betweenher and Eubanks, consisting of long-continued lack ofcooperation, criticism of his operation of the office, effortsto cause his removal by Respondent's directors, and aspecific disobedience of orders early in 1970, which was theculminating event causing the discharge.These contentions require a review of Kemp's conductduring the Eubanks regime. In the first 3 months of histenure, their relations were friendly, and Kemp cooperatedwith him by assisting him to become familiar with allaspects of the operation, answering questions and offeringsuggestions.The first rift appeared when the directorsdecided about July 1, 1965, to modernize the operation byinstalling a computer system. Kemp disapproved of it fromthe start, arguing to Eubanks, the directors, and otherworkers that it would not improve their present accountingsystem. However, in the 6 weeks allotted for changeover ofthe office records, she cooperated fully like other workers inmaking a fast changeover, so that the new system becameoperative in the time required. She still remained critical ofits need and usefulness, arguing to all who would listen thatitwas not needed and would work better if the changeoverhad been less hasty.Kemp also continually criticized the promotional effortsofEubanks, complaining to him, other workers, andRespondent's directors and officers that he spent too muchtime out of the office in talking to Braniff personneldirectors and other officials, and rather ridiculing hisdistribution of "Dear Friend" letters to Braniff employeesin efforts to increase the membership of the credit union.She had strong views on this subject, because she hadalways been most interested in the internal, detailedworkings of the office and its numerous records involved inthehandling of members' savings, and she becamedisappointed with Eubanks when he early made it clear thathe was not interested in the detail work but more in makingthe operation grow. They had numerous discussions aboutthis,but could never agree, and Kemp soon became themost vocal and antagonistic of a group of employees whodisapproved of Eubanks' outside promotional efforts, whilerecognizing that he was very successful in building up themembership and assets of Respondent. Kemp was a bluntand outspoken person, and in arguments with Eubanksabout this and other phases of the operation, she expressedher views in plain and forceful terms, clearly indicating herdispleasurewithmany of Eubanks' methods. She toldTanner several times, once in 1969, about her "sessions"with Eubanks, saying that if she had been in his position,she would have fired Kemp out of hand for the way shetalked to Eubanks, but she felt that Eubanks did not havethe intestinal fortitude to do it.In the latter part of 1965, Kemp's attitude towardEubanks changed gradually to one of indifference andcoldness.When he mentioned his problems, she would nolonger offer help but only answered questions when asked.When he outlined to her unusual problems he faced insending out promotional desk calendars to all Braniffemployees at the end of 1965, she did not offer any help orsuggestions about their distribution, although she well knewthe whole Braniff Airways system and the best locationsand personnel to contact for efficient distribution. She told6 I find the above facts from uncontradicted testimony of Brown7 1 find this conversation from uncontradicted testimony of Kimble BRANIFF AIRWAYS FEDERAL CREDIT UNION285him "that is your problem, not mine," which he interpretedas a refusal to help him, so he got another experiencedworker to help him. On one or more occasions Eubanks hadto handle personally the entire distribution of quarterlyreports to about 4,000 members of Respondent, because theoffice staff was already overloaded with routine work.Kemp did not offer to help him with this added chore,despite her superior knowledge of the Braniff system. Shealso raised constant complaints about changes in methodsof handling and processing loans which Eubanks hadinstitutedIn late 1965 Kemp voiced these complaints aboutEubanks to one Orville Gunnoe, then president ofRespondent, and at his request she solicited employees towrite personal letters to the directors asking for changes inoperation of the credit union along the line of hercomplaints about Eubanks' operations; Kemp suggested tothe workers that if they could convince the directors thatEubanks was running the operation less efficiently than hispredecessor, the directors might become unhappy with himand remove him. As a result several employees wrote thedirectors suggesting changes and alleged improvements inofficeoperation.AlthoughKemp worked up thesecomplaints over some period of time apparently withoutEubanks' knowledge, they were aired at a directors'meeting in November 1966, when a director and official ofRespondent detailed them to Eubanks, as well as somealleged loose handling of a valuable stock certificate. Thenature and details of the complaints clearly indicated toEubanks that Kemp must have been their source, since shekept all the books, knew about the stock certificatesituation and had talked to him about it, and was also in aposition to keep a detailed account of his movements in andout of the office. The complaints so impressed the salaryreview committee of Respondent that it reported them tothe directors, with both Kemp and Eubanks present, andrecommended the directors give Kemp a raise but towithhold any from Eubanks until he did a betterjob. Aftera serious discussion with Eubanks, the directors rejected thereport and voted to give both Eubanks and Kemp raises,and then called Kemp before them, advising her clearlythat Eubanks was the manager and his orders must befollowed.Although Kemp had attended most directors'meetings at Eubanks' request before that, he did not bringher to meetings thereafter. At this directors' meeting,Gunnoe rather apologized to Eubanks for the committeereport, saying he "had a job to do" in reporting Kemp'scomplaints, although Gunnoe had been the one official ofRespondent who had strongly recommended Kemp'sdischarge to Eubanks in 1965.During 1966, Kemp continually complained to Eubanksthat she was overloaded with the job of loan counseling andmaintaining all the office books and records. Eubanksfinally recognized this and in July 1967, finally relieved herof the bookkeeping, turning it over to another experiencedemployee.While other employees did not agree wholly with somechanges Eubanks instituted in the office, and expressedtheir views on it, it is clear from the above facts, as well ascredible testimony of Tanner, that Kemp soon became themost outspoken and notorious malcontent in the office, andthat her hostility toward Eubanks quickly became known tothe entire officestaff.In the lastyear before her discharge,her attitude toward him and his problems continued to beindifferent, although she continued to do her own work insatisfactory fashion, and to cooperate with other employeesin their work and help them with their problems, as she hadin the past.The incident which, according to Eubanks, precipitatedher discharge was her apparent unauthorizedrelease of abank draft on a loan to one Robert Wiseman on purchaseof an automobile from Friendly Chevrolet, a local cardealer who yearly solda large numberof carsto Braniffemployees.Wiseman bought the car on November 25,1969, and came to Respondent for the loan about the sametime.Kemp processed his applicationin the usualcourse, itwas approved in routine fashion by Respondent's creditcommittee, but was marked, along with about 400 otherapplications, with a notation "A.S.," indicating that it wasnot to be paid until aftersettlementof contractnegotiationsinprogress between Braniff Airways and the Union,because Respondent had adopted the policy of not payingout on any loans to Braniff employees while contractnegotiations were pending with rumors of a possible strike.Hence these loan applications including Wiseman's werekept in a suspense file in the office, and the loan counselorswere ordered totell salesmenor dealers who called aboutthem that the loans were approved but payment of bankdrafts to the dealers would not be authorized until theBraniff dispute was settled and a contract signed. AboutthistimeEubanks received reports that theBraniffnegotiations were progressingand a settlementappearedimminent, however,Respondent'sdirectorsvoted tocontinue to hold up all pending loans until actualsettlement removed any risk ofa strike. In anticipation ofsettlement, checks had been written on most of these loansbut were appended to the loan applications in the officefiles.Kemp asked Eubanks about December 1, 1969,specificallyabout approval of the Wiseman loan andwhether the check couldbe releasedso that the buyer couldget his car, but he said it could not be, and would have toawait the actual contractsettlement,as he noted that it wasmarked "A.S." like all the others. When James R. Lyles, theFriendly salesman in the Wiseman deal, called Kempshortly about theWiseman loan, she told him it wasapproved, but she could not authorizeissuanceof a bankdraft because Respondent was holding up all checks onloansuntil settlement of the Braniff dispute. Lyles repliedthatWiseman wanted immediate delivery of his car, soFriendly would make delivery without the draft if he hadproperinsurance.Shortly after, when Newby collected paiddrafts from Respondent's bank in the usual course, henoticed a draft for the Wiseman loan had been put throughby the dealer, so he asked Eubanksif it waspermissible towrite a check to pay the draft. Eubanks examined it andnoticed it was the loan on which he had given Kempspecific orders againstreleaseof the draft. Eubanks thenext morning visited the Friendly office andasked its salesmanager who had authorizedrelease ofthe Wiseman draft.The manager called in Lyles, who told both that he hadbeen given permission by Kemp to draw the draft and put itthrough. Eubanks became upset, and asked the Friendly 286DECISIONSOF NATIONALLABOR RELATIONS BOARDmen if they knew Kemp or he could get discharged byRespondent over this. The Friendly manager told Lyles toget theautomobile back from Wiseman and arrange tofinanceit through General Motors Acceptance Corpora-tion(GMAC).8While Eubanks was at Friendly, Kemp learned at theoffice that he had gone there about the Wiseman loan, andbefore he returned to Respondent's office, Lyles telephonedKemp to warn her that Eubanks had talked with them.When Eubanks came back, Kemp walked into his officewith theWiseman loan papers in hand, apparentlydisturbed, and said "I understand you had a little difficultydown at Friendly." He replied that he "sure had," that hediscovered Kemp had authorizedissuanceof a draft; hecommentedthat she did this although she knewall loanswere beingheld up. She retorted that this was the loanabout which she had talked to him. He replied "that was theone I told you positively not torelease."Kemp explainedthat she did not authorize the draft but only told thesalesman theapplication was approved pending release ofthe check. Kemp then angrily asked Eubanks if he wantedto "nail me tothe cross today." He said, no. She left theoffice still angry.9Shortly after this conversation, Eubanks made up hismind to discharge Kemp for flat disobedience of orders andtold Tannersometimebefore Christmas that he had cometo the point where he felt something had to be done aboutKemp. He decided to put off the actual discharge until afterthe Christmasseason,asKemp had made friends in theoffice during her long service, and he did not want to upsetthe staff or affect the office operation by a discharge duringthatseason, sinceitwas the period of large loan activity,and Respondent was about to lose another loan interviewerwho was quitting. He discussed this with Newby, and theydecided that after her discharge her loan interview workcould be spread among three others doing that work, otheremployees trained in it and Newby. Just before quittingtimeon January 12, 1970, Eubanks called Kemp into theBraniffconference room, some distance from the CUoffices.As theywentin together, she asked "what have Idone now?" In the room he said there was "no easy way todo this, I want you to resign." She suggested he was"kidding." He said, no, he wanted her to resign. She askedwhy, and if her work was not efficient. He said he could notsay it was not, and agreed with her she had kept the CUbooks properly, but that she knew as well as he what hadgoneon in the past 4 or 5 years, and the differences betweenthem, and he wanted her to resign because she had "tried todestroy me," and "the creditunioncannot be successfulwith you here." She admitted she had differed and arguedwith him on various things, but in the last 3 years she hadnot tried to do anything against him or criticized him. Hestill said he wanted her to resign, and if she did, her recordwould show only aresignation,and he would give her agood recommendation to anyone who inquired. She asked,if she did not, what would happen, and he said he woulddischarge her. She said, "you do dust that," but asked what8TheWiseman sales order had no draft instructions noted on it,contrary to the usual case, and had been placed in a special "hold" file inthe Friendly office pending draft instructions9Friendly did not in fact refinance the car through GMAC, asRespondent's credit committee released all the checks held back oncompensation she would get for 15-1/2 years of service withRespondent. He replied, "4 weeks' vacation pay and 2weeks' notice with pay" She asked if she should work outthe 2 weeks, and he said no. She asked if it was effective atonce, and he said it was. They also had some discussionabout Braniff and rumors of a merger. Kemp questionedwhether the severance pay conformed to Braniff policiesunder the contract covering its workers. Eubanks said hewould check on it, and she said she would, too. On January14,Kemp returned to Eubanks' office to talk about herseverance pay. Eubanks said he had spoken to a Braniffpersonnel man about it. Kemp showed him an old Branifflabor contract providing for 10 weeks' severance pay after10 years of service. Eubanks said he would check on that, asitwould be for the directors of Respondent to decide. Shesuggested he call the Braniff payroll department, whichcould tell him their policyfrom the latestcontract. Sheasked for, and he agreed to give her, a written memoran-dum on this. On January 15, Kemp wrote Eubanks askingfor specific reasons for her discharge. He did not answerthis letter, but on January 17, he wrote her that she wouldreceive 10 weeks' severance pay and 4 weeks' vacation payas of her discharge. On Respondent's records, the reasonfor Kemp's dischargeis noted as"personality conflict" Therecord also shows that, prior to the Wiseman incident,Kemp had never been disciplined in any way by Eubanksor his predecessor during her 15 years of service, and theWiseman incident is apparently the first time she had beencharged with disobedience of orders of management.10Arguments of parties, and final conclusions of factand law as to KempThe discharge of an experienced and valuable employeeof long service without prior warning for her firstdisobedience of orders in 15 years of service, at a time whenRespondent had union animus and was engaging in otherunfair labor practices, presentsa prima faciecase ofdiscriminatory discharge which requires Respondent toadduce cogent proof of discharge for cause in rebuttal andalso requires careful scrutiny of all circumstances of thedischarge.Superex Drugs, Inc.,143 NLRB 110, 114.Respondent's defense has two facets: (1) lack of cogentproof that Eubanks, Newby, or any other officer or officialof Respondent knew about Kemp's union activities beforeher discharge, and (2) assuming such knowledge, the recordshows that Eubanks, and thus Respondent, had no unionanimus and in fact discharged Kemp, who had been a"problem child" in the office for years, for a direct violationof an order of Eubanks about the loan in the FriendlyChevrolet case. General Counsel argues that Respondent'sunion animus is apparent from Newby's coercive remarksfound above, its knowledge of union activity is inferablefrom the free flow of information and discussion aboutunions among the small force of employees in the compactoffice, in which Kemp took part, and Respondent's allegedpending loans on December 3, including the Wiseman check, and Friendlygot draft instructions on that loan at that time10The above facts are found from credited and mutually corroborativetestimony of Kemp, Eubanks, Lyles, and documentary proof Testimony ofany of these witnesses in conflict therewith is not credited BRANIFF AIRWAYS FEDERAL CREDIT UNION287reason for her discharge is a pretext stated to conceal thetrue motive, her union activity.Imust find from Newby's coercive remarks found above,which are chargeable to Respondent, that it had no desirefor a union in the office after Kemp's discharge, and it is afair inference that Newby at least felt the same way beforethat event. Eubanks denied any talk with employees aboutunions before Kemp's discharge. The only proof about hisviews after that event and her mailing of union cards showthat:He told Tanner, on her inquiry, that herjob would notbe affected "either way," whether she joined the Union ornot.He explained to Kimble, on her inquiry about themeaning of the card, that it was only an invitation, and thatitwas "strictly up to you, your decision" whether shewanted to join the Union or not; in this talk, Kimble alsotold Eubanks she did not want to work under a union, wasnot sure she could, and he said he felt the same way, andalso added he did not see why the employees wanted aunion, unless it was because of the lack of a retirement planfor them, which he had been working to get for them forsome time.When Brown asked Newby what the cardmeant, he told her not to worry about it, but throw it away,and it was "Kemp's doing," and there would never be aunion in the office. He asked her to show it to Eubanks,who also told her not to worry about it, but throw it away.While Eubanks' remarks to Tanner and first remarks toKimble were noncoercive and indicative of a neutralattitude toward the Union, his final remarks to Kimble aswell as his and Newby's remarks to Brown clearly indicatetheir lack of desire for a union in the office, from which Ican infer that this attitude predated Kemp's discharge. Ifind that Respondent therefore had some union animusbefore Kemp's discharge. There is no proof, however, thatprior to Kemp's discharge Respondent had given anyindication by word or conduct of a desire or inclination todisplay that animus by action against its employees.On the issue of Kemp's union activity and Respondent'sknowledge thereof, I find from credible testimony of Kemp,Kimble, Mason, Margaret Darling, Patricia Ann Goodrich,OnaleneDillFarris,and Tanner and admissions ofEubanks, that:During the final stages of the Braniffcontract negotiations late in 1969, all employees in theoffice were aware of and constantly talked about the courseof the negotiations because of the effect that a strike mighthave on Respondent's operations, and, after hearingsuggestions from Braniff employees visiting Respondent'soffice that its employees should be getting benefits similarto those in prospect under the Braniff contract, the officestaff talked among themselves, from about Christmasthrough January 8, 1970, both at lunch and during "breaks"in and out of the office, about the advantages of coverageunder a similar contract in order to get pay raises,retirement plan coverage, and other benefits. Kemp wasinvolved in many of these discussions, and when someworkers expressed a desire for a union in the office to getbenefits and correct some office working conditions, Kempas well as Whitehead would ask if they would favor theUnion, and emphasized the advantages of union member-ship.When the staff received notices at the end ofDecember of wage raises effective January 1, 1970, with adeduction of "1-1/4% union dues not paid," some at oncequestioned the deduction, arguing they should have a unionif they were going to be charged for it. Before this notice, afew workers had investigated the possibilities of a union forthe office, and learned they would have to have a separateorganization, and could not be covered by the Union'scontractcoveringBraniffemployees.Kemp securedauthorization cards from the Union about January 2,signed one on January 5, and mailed out cards to eightother employees on January 15, and thereafter forwardedall signed cards to the Union. While there is no proof thather union activity of January 2 and 5 was known toRespondent, I must infer and find that Eubanks was wellaware of the employees' talk about unions and her part in itfrom his admissions and credible testimony of Tanner,Mason, Goodrich, and Brown which show that in the small,compact credit union office where about 12-15 employeesworked in daily close contact and association with eachother and management, activities and remarks of the staffwere quickly known to all, and Eubanks attitudes, remarks,and conduct of employees in and out of the office, bothfrom gossip of the employees, reports from Newby whomingled and talked constantly with the staff, and continualconfidential reports from Tanner over the years about workperformance and other conduct of employees; the latter'sobservance of empi )yees and reports to management aboutthem were so constant and open that she became known asthe "office tattletale," to such an extent that even Newbytold employees that Tanner was a cause of turmoil in theoffice due to her constant tattling to Eubanks. Tanneradmitted that she knew from talks with Kemp that thelatter favored the Union.iiThe question of the true motive for the discharge presentsmore difficulty. Although Respondent agrues that Kemp'slack of cooperation with and notorious hostility towardEubank and his methods continued throughout heremployment, and amounted to an attempt to "destroy"Eubanks, and that the violation of his orders on theWiseman loan precipitated her discharge, the record fails todemonstrate that her negative attitude toward Eubanksover the years increased in gravity and effect until it goadedhim beyond endurance and prompted him to discharge herover the Wiseman incident as the "straw that broke thecamel's back" as Respondent's brief puts it. It is true thather attitude toward Eubank's changed drastically after onlyabout 3 months of his regime, and reached a peak of activehostility at the end of 1965 and during 1966 in her attemptsthrough solicitation of employee complaints to persuadethe directors to oust him, and, except for theseemingflagrant violation of orders in the Wiseman case, thisactivityappears to be the only serious instance ofinsubordination or disloyalty on her part.While thissubversive campaign would have been ample ground forher discharge in 1965, as then President Gunnoe ofRespondent strongly and repeatedly suggested,12 or in1966,Eubanks did not see fit to terminate or even11 In view of this testimony, I do not credit Tanner's denials of talks tobecause of Newby's remarkstoBrown showing that he knew whichEubanks about union activity of Kemp and others, nor Eubanks' denial ofemployees favored the Union,and which did notany knowledge of employees' union sentiments, the last particularly12Gunnoe was concernedabout Kemp's attitude because he had had(Continued) 288DECISIONSOF NATIONALLABOR RELATIONS BOARDreprimand her then, giving the testimonial excuse that hewas new to Respondent's operation, and since Kemp knewmore about it than any other employee, he needed thebenefit of her knowledge and experience. When Kemp'sattempts to turn the directors against Eubanks throughemployee complaints surfaced late in 1966, and Eubankshad to vindicate his stewardship of the operation before thedirectors,who finally accepted his report and evencensured Kemp for apparent opposition to Eubanks, he stilldid nothing to discipline her. After that, while she stillremained hostile toward him, she continued to be avaluable employee, doing satisfactory work and aiding thewhole staff, particularly new members, when requested, upto her termination, and her general attitude toward thewhole operation improved, in that she became less criticalof the operation, for some periods expressing no criticism oropposition at all.When Eubanks relieved her of thebookkeeping chore at her request in July 1967, she told himshe would do her best to serve Respondent's members andto "stay out of your management procedures." Eubanksadmitted that her general attitude improved in 1968, andthat in 1969 she did her own work without objection to orcriticism of his methods or work of others. In all this period,her negative attitude and even active resistance to hismanagement did not affect the smooth operation of theoffice or hinder Eubanks in his successful efforts to buildup the operation both in membership and assets.13 By 1969,his own knowledge and grasp of the operation had reachedthe point where he no longer found it necessary to rely onKemp's knowledge and experience Hence, I must concludethat by the end of 1969 both the operation and Eubanks'handling of it had outgrown any effects of Kemp's pastdeficiencies, and by keeping her on the payroll Respondenthad in effect condoned her shortcomings. According toEubanks, the only thing that rankled in his mind was herfailuretoofferhim more cooperation than passiveobedience and strict adherence to her own work, but thiswas largely his own fault, for he admits he never in all theyears sat down with her for a heart-to-heart talk about herattitude and to find ways of improving their personalworking relationship.As early as 1966, he apparentlyreconciled himself to acceptance of her negative attitudetoward him, for he says he saw no hope of changing it.Their relationship to each other became fixed at a politeacceptance of each other's presence, position, and work inthe office, without more. He (and the directors throughhim) continued to recognize her value to the organizationand her satisfactory performance, for the directors havegiven her annual pay raises each year since 1966, the lastan upsetting argument with her about transmittal of records to thecomputer, while Eubanks was absent due to illness during a week in July,soGunnoe continually asked Eubanks about Kemp's attitude and oftensuggested her discharge during the remainder of 1965 Other directorsknew about Kemp's attitude and at least one, Moffatt, who was alsochairman of Respondent's supervisory committee, supported Gunnoe'srecommendation for discharge13Since he became manager, Eubanks has built up the membership ofRespondent from 4,200 to over 8,000 members, and its assets from$1,800,000 to about $6,400,00014 It is well settled that union membership or even prominent unionactivity does not make an employee immune from normal discipline forviolations of orders, work rules, or other delinquencies in his workN L R B v McGahey,233 F 2d 406, 413 (C A5),Boltz Brothers Packingone effective January 2, 1970, after the Wiseman incident,and all without objection from Eubanks.DespiteRespondent'sunion animus and Eubanks'knowledge that Kemp had been active in arguing for aunion in the office, it is clear that he had a right to dischargeher for disobedience of specific orders if he honestlybelieved that she had violated the withholding order placedon the Wiseman loan by the credit committee.14 He hadgood reason to believe she played some part in the issuanceof the Wiseman draft both from what Lyles told him,15 andbecause, when she was clearly disturbed by the telephonecall from Lyles reporting the discussion with Eubanks, shetook the unusual step of seeking out Eubanks (contrary toher current practice of shunning him) and mentioning hisconference about the Wiseman loan, and when he in effect'accused her of causing the draft release contrary to orders,she asked in effect if he was going to impose someimmediate drastic penalty on her for it, while arguing thatshe had explained the status of the loan to the automobiledealerwithoutauthorizing the draft. If Kemp haddischarged her on the spot for this incident, and so markedher personnel record later, Respondent would have a strongcase of discharge for cause. However, doubt is thrown onhis true motive by several other facts. First, he did not warnher at the time that any discipline, much less discharge,would be imposed later. 16 His explanation for waiting untilJanuary 12 to terminate her seems weak because hisdiscussion with Newby gives some indication that theycould have spread her share of the loan interview workamong others on December 3,just as easily as after January12, 1970, with Newby helping out.17 His explanation that hedid not want to alarm the office staff by a discharge inDecember because of Kemp's relations with other employ-ees shows that he realized her influence on other employees,both in normal office relations and in her union adherence,of which he must have been aware. More important, whenhe finally discharged her, he based it only on her totalhostile and negative attitude of the past, which he told herwas designed to "destroy" him and hindered the successfuloperation of the credit union. As I have found thatRespondent had condoned her past shortcomings, butwithout warning that future delinquencies would result indiscipline,thiscircumstance alone outlines a classicexample of discriminatory discharge of a union adherentunder the pretext of alleged past shortcomings whichsuddenly become intolerable only after his union adherenceand activity is discovered; and Respondent's notation onlyCo, 153 NLRB 1114, 112215 1 do not creditLyles' storythat Kemp told him the draft could not beissued,and that his manager decided to release the car to the buyer withoutreleaseof the draft,for Lyles' whole story about his long-continueddealings and friendship with Kemp,and his attempts to exonerate her inthis incident by volunteeredstatements,indicate clearly that he wasstrongly partisan in his testimony and not above twisting the facts for herbenefit16Howe!! Automatic Machine Co,183 NLRB No 13417 In this connection,Eubanks admitted he could easily have dischargedKemp as early as 1967 without suffering any real shortage of help, and thatthe same was true in 1969,because Newby had been there almost a yearand had learned the whole operation,and "things were running muchbetter " BRANIFF AIRWAYS FEDERAL CREDIT UNION289of "personality conflict" on her personnel record bears thisout.18 Further, his failure to discuss or even mention theWiseman loan incident in the discharge interview is someindication that he was either not sure or too concernedwhether she was the cause of it,19 or that he did notconsider it real cause for discharge. Finally, Respondentgives various conflicting and weak reasons for his action.Eubanks argues that the Wiseman incident was only thelast in "4 years of similar things," but then admits that thealleged disobedience of his orders was different from herearlier shortcomings. His stated reason that her continu-ance in the office would prevent successful operation of thecredit union was also a pretext, in view of the markedexpansion of its operation under his guidance, which evenKemp admitted, and his admission that her office work hadalways been satisfactory. Finally Eubanks admits that hisonly real grievance against her over the years was herfailure to offer to help him out at times, although she hadalways given advice when asked and obeyed orders whengiven, but this is clearly a personal trait which, though itirked him, he had learned to accept and endure over theyears, because it did not hinder the successful operation ofthe office. It is well settled that the proffer of varying butweak or unconvincing reasons for discharge affords strongsupport for the inference that they were offered only toconceal the true and discriminatory motive for the action.20All the pertinent facts and the opposing argumentsindicate that the issue of motive is a close one, but I amconstrained to find and conclude from all the pertinentfacts found above that Respondent has failed to adducecogent proof of a discharge for cause which is adequate torebut the case for discriminatory discharge made by theGeneral Counsel, and that General Counsel has sustainedthe ultimate burden of proof on all the pertinent facts in therecord as a whole that Respondent discharged Kemp onJanuary 12, 1970, in part because of her recent unionactivity,21 thereby discriminating against her in regard toher hire and tenure of employment, in violation of Section8(a)(3) of the Act. I also find that by such discharge and thecoercive remarks of Newby to employees found above,Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed to them bySection 7 of the Act, in violation of Section 8(a)(1) of theAct.22III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations set forthin section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and taken certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedJuanita C. Kemp, I recommend that Respondent offer herimmediate and full reinstatement to her former orsubstantiallyequivalentpositionwithout prejudice toseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered as a result ofthe discrimination against her, by payment to her of a sumof money equal to the amount she would have earned fromthe date of discriminatory discharge to the date of a properoffer of reinstatement, less net earnings during said period,the backpay to be computed in the manner establishedin F.W.Woolworth Company,90 NLRB 289, and to includeinterest at the rate of 6 percent per annum, as required byIsisPlumbing & Heating Co.,138 NLRB 716. The illegaldischarge also warrants a broad cease-and-desist order andnotice.CONCLUSIONS OF LAW1.The Union is a labor organization, and Respondentis engaged in commerce, within the meaning of the Act.2.By unlawfully discharging Juanita C. Kemp as foundabove, the Respondent engaged in unfair labor practicesaffecting commerce within the meaning of Sections 2(6) and(7) and 8(a)(3) of the Act.3By interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed them bySection 7 of the Act, by said discharge, and interrogation ofand threats to employees, Respondent has engaged inunfair labor practices affecting commerce within themeaning of Sections 2(6) and (7) and 8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it isrecommended that Respondent, Braniff Airway FederalCredit Union, its officers, agents, successors, and assign,shall:1.Cease and desist from:(a)Discouraging membership in Airline, Aerospace andAlliedEmployees Local Union No. 19, International18Howell Automatic Machine Company, supra, Crane and Breed CasketCompany,176NLRB No45,Lynacoach and Truck Company, Inc,183NLRB No 133 (Discharge of Max Shaw)19Aside from his short discussion with the Friendly Chevrolet managerand salesman about the incident, there is no proof that Eubanks made anyinvestigation in his own office about the handling of the Wiseman loanpapers, although he admitted at one point that other employees in thecredit union could have paid out the draft through carelessness This iscrediblyastrong possibility, for he also admitted that the overallsuspension of draft approvals during the Braniff negotiations was not total,because the credit committee approved release of some loan payments inspecial cases, as in emergencies and where the buyer put up separatecollateral for his loan20 Jim Causley Pontiac, Inc ,175N LRB No40, Phelps DodgeAluminumProducts Corp,176 NLRB No 2521Even if the "personality conflict" played a part in the discharge, adiscriminatory discharge is established if it is shown that union activity is amotivating or substantial reason for such terminationN LR B v WhittinMachine Works,204 F 2d 883, 885 (C A 1) I conclude that it was here22 1 have carefully considered other facts outlined, and argumentsthereon, by the parties, but deem it unnecessary to make detailed findingsor conclusions thereon, which would only lengthen this Decision withoutaltering my ultimate findings and conclusions above 290DECISIONS OF NATIONALLABOR RELATIONS BOARDBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or in any other labor organizationof its employees, by discharging any of its employees ordiscriminating in any other manner in respect to their hireor tenure of employment, or any term or condition ofemployment.(b) Interrogating employees about their union adherenceand activities in a coercive manner, or threatening themwith loss of privileges or other reprisals because of suchadherence and activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.(a) Offer Juanita C. Kemp immediate and full reinstate-ment to her former or substantially equivalent position,without prejudice to seniority or other rights and privileges,and make her whole for any loss of pay suffered by reasonof Respondent's discrimination against her, in the mannerset forth in the section hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records relevant andnecessary to the determination of the backpay due and theright of reinstatement provided under the terms of thisRecommended Order.(c)Post at its office in Dallas, Texas, copies of theattached noticemarked "Appendix."23 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith.2423 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted bytheBoard andbecome itsfindings,conclusions,and Order,and all objections thereto shall be deemed waived for all purposes In theevent that the Board's Order is enforced by a judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "POSTED BY'THE NATIONAL LABOR RELATIONSBOARD" shall be changed toread "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "24 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthad takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Airline,Aerospace and Allied Employees Local Union No. 19,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labor organization of our employees, bydischarging any of our employees or discriminating inany other manner in respect to their hire or tenure ofemployment or any term or condition of employment.WE WILL offer to Juanita C. Kemp immediate andfullreinstatement to her former or substantiallyequivalent position, without prejudice to her seniorityor other rights and privileges, and make her whole forany loss of earnings suffered as a result of ourdiscrimination against her.WE WILL NOT interrogate our employees about theirunionadherence or activities in a coercive manner, orthreaten them with loss of privileges or other reprisalsbecause of such adherence and activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the Act.BRANIFFAIRWAYS FEDERALCREDIT UNION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 8A24Federal OfficeBuilding,819 Taylor Street, FortWorth,Texas 76102, Telephone 817-334-2921.